Citation Nr: 1218627	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-18 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial higher (compensable) rating for bilateral hearing loss for the period from September 10, 2007, to March 26, 2012.  

2.  Entitlement to an initial rating higher than 20 percent for bilateral hearing loss for the period since March 27, 2010.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from September 1951 to September 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 RO rating decision that, in pertinent part, granted service connection and a noncompensable rating for bilateral hearing loss, effective September 10, 2007.  In April 2011 and January 2012, the Board remanded this appeal for further development.  

An April 2012 RO decision increased the rating for the Veteran's service-connected bilateral hearing loss to 20 percent, effective March 27, 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in January 2012, partly to determine the current severity the Veteran's service-connected bilateral hearing loss, as well as the effect of such condition on his occupational functioning and daily activities.  

Pursuant to the January 2012 Board remand, the Veteran was afforded a VA audiological examination in March 2012.  The examiner reported that the poor speech recognition scores obtained were inconsistent with the Veteran's observed communication abilities and that significantly better scores were obtained pursuant to August 2007 and December 2007 VA audiograms with similar pure tone thresholds, overall.  The examiner indicated that the speech recognition scores were unreliable and unsuitable for rating purposes, and that they, therefore, were not reported.  The examiner indicated that, in his opinion, only pure-tone results should be used to evaluate the Veteran.  

The Board observes that the results of the January 2012 VA audiological consultation report were incomplete for VA purposes.  Specifically, the results of a pure tone audiometry test were not reported in the record as required by 38 C.F.R. § 4.85(a) (2011).  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.

Accordingly, the case is REMANDED for the following:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  After associating all outstanding pertinent records with the claims file, schedule the Veteran for a VA audiological examination to determine the extent and severity of his bilateral hearing loss.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests, including an audiological evaluation, must be performed.  The results should conform to VA regulations governing evaluation of hearing loss.  Also, the examiner should fully describe the functional effects of the Veteran's hearing loss disability.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.  

2.  Thereafter, readjudicate the appeal.  If the benefit sought on appeal is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

